Rice, J.
■ — The powers of school districts, or corporations, are limited, and defined by legislative enactments. These corporations can act only in such manner and upon such subjects as the law prescribes. Any acts, therefore, of the inhabitants residing within the territorial limits of a school district, upon matters not confided by the law to the jurisdiction of such corporations, or any proceedings in •a manner not authorized by law, would be ineffectual to bind the district in its corporate capacity.
Sect. 5, art. 2, c. 193, statute of 1850, provides, that school district meetings, on the written application of three or more of the legal voters of such districts, respectively, stating the reasons and objects of the proposed meetings, may be called by the selectmen of the town containing such district, or by the school district agent or agents, if any have been appointed.
Sect. 7, of the same chapter and article, provides, that every school district, at any legal meeting thereof, may determine the manner in which notices of its future meetings shall be given.
The defendants at a meeting held on the 19th of April, 1851, voted to authorize the clerk to call future meetings, upon request of the agent, or any three legal voters of the district.
It is suggested that the fact that the district did thus determine the manner in which future meetings should be •called, does not deprive the agent or the selectmen of the *170right to act under the provisions of the fifth section. It may well be doubted whether the action of the district under the seventh section doeS wholly supersede all authority under the fifth. But whether this be so or not, does not affect this case, because the meeting under which the plaintiff claims, was not notified according to the provisions of either section, and is therefore alike invalid in either case. Nor is it material whether there were a larger or smaller number of the inhabitants present. The meeting must have been legally notified before it was in a condition to act. Moore v. Newfield, 4 Maine, 44.
The plaintiff read the doings of a school meeting of April 26, 1852, to show a recognition by the district of the contract with the plaintiff, and of the fact that the plaintiff was building a school-house for the district. It was competent for the district by its subsequent acts, to ratify and approve of former proceedings which were not strictly legal. Fisher & al. v. Inhab. of School District No. 17, in Attleboro’, 4 Cush. 494. But inasmuch as neither the record which was read, nor a copy thereof, has been put into the hands of the Court, we are unable to determine whether any thing was subsequently done, at a legal meeting of the district, having a tendency to approve or ratify the contract as claimed by the plaintiff.
School districts are required by law to keep a record of their proceedings by a sworn clerk. Such proceedings can therefore be proved only by the record, or a copy thereof, properly authenticated. The parol proof offered was consequently properly rejected.
The plaintiff does not show that any persons were authorized by the district, at a legal meeting, to act as a committee to superintend the building of a school-house for the district. The fact that the plaintiff did -build a school-house within the limits of the district, with the knowledge of the inhabitants, under the direction and supervision of men, who, without authority, assumed, to act as a committee for the district, would not bind the inhabitants in their corpor*171ate capacity, unless they have in that capacity ratified such action.
There being in this case no evidence of any legal contract on the part of the district, or any party authorized by it, and no evidence that the district have by any acts accepted the house built by the plaintiff, the nonsuit was properly ordered. Exceptions overruled.
Tenney, Appleton and Cutting, J. J., concurred.